Citation Nr: 1205628	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  02-15 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran, who is also the appellant, served on active duty from February 1952 to February 1954.

This matter is before the Board of Veterans' Appeals (Board) following a June 2009 decision granting a joint motion for remand (JMR) from the United States Court of Appeals for Veterans Claims (CAVC or "the Court") regarding a Board decision rendered in January 2008.  The matter was originally on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran had a hearing before the Board in November 2003 and the transcript is of record.

The case was brought before the Board in September 2009, at which time the claim was remanded in compliance with the June 2009 JMR and to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

The issues of entitlement to service connection for tinnitus and Meniere's disease were previously denied by the RO in a July 2003 rating decision.  These issues were not appealed by the Veteran and, therefore, are not properly before the Board here.  Since that time, the issues have been raised again by the record, but not readjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDING OF FACT

The Veteran currently has bilateral sensorineural hearing loss and, resolving all reasonable doubt in favor of the Veteran, his hearing loss is attributable to his military service.


CONCLUSION OF LAW

The Veteran's bilateral sensorineural hearing loss is due to active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Service Connection (Hearing Loss)

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for hearing loss may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable because the earliest evidence of the Veteran's hearing loss is decades after service. 

In the absence of a presumption, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran claims his hearing loss is due to in-service acoustic trauma related to exposure to firearms and artillery.  He further indicates he fell in the Rhine River while on active duty and incurred an ear infection.  He believes the in-service ear infection and noise exposure caused his hearing impairment, which gradually worsened through the years. 

The Veteran also submitted a statement from a friend who indicated knowing the Veteran since 1972 (nearly two decades after service) and the Veteran has always had trouble hearing.

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

Accordingly, the Veteran is competent to indicate he had trouble hearing since his military service.  He is also competent to recall events that transpired during his military service.  With regard to hearing loss claims specifically, however, the Veteran is not competent to claim he had a hearing loss disability.

That is, merely having hearing impairment is not the same thing as having a current disability for service connection purposes.  The diagnosis of hearing loss (for VA purposes) is specifically defined in the regulations.

Specifically, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected. Hensley at 159.

In this case, as will be discussed in more detail below, the medical evidence first shows hearing loss within the definition of 38 C.F.R. § 3.385 in the 1980s, decades after service.  Prior to that time, it simply is unknown whether the Veteran's claimed hearing impairment and symptoms amounted to a "disability."

Again, the Veteran claims he incurred hearing loss as a result of in-service noise exposure and an in-service accident where he fell in the Rhine River and incurred an ear infection.  While the Veteran is competent to recall these events, the Board must weigh his testimony against the other evidence in the claims folder.  The Board further notes, the Veteran is not competent to link his current diagnosis of hearing loss to the in-service events.  Layno, 6 Vet. App. at 469-70; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  .  

Unfortunately, the Veteran's service treatment records are largely unavailable due to a fire-related incident.  Where "service medical records are presumed destroyed . . . the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Further, there is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346, 1350-51 (Fed. Cir. 2006).  There is, however, an expanded duty to assist the Veteran in obtaining evidence from alternate or collateral sources.  Id.  

In this case, the only salvageable records include the Veteran's DD-214 and his February 1954 separation examination.

The Veteran's DD-214 indicates the Veteran served in Germany, and therefore was conceivably near the Rhine River, but no salvaged record confirms the Rhine River accident or an in-service ear infection.  Indeed the Veteran's February 1954 separation examination indicates no ear-related abnormality and a 15/15 whisper test bilaterally.  The Board acknowledges, however, no actual audiometric test results are noted on the separation examination.  

After service, the record is silent as to any complaints, treatment or diagnoses related to hearing loss until April 1984, three decades after service.  The Board notes, however, the 1984 private record notes the Veteran had been treated at the facility for hearing loss as early as 1963 (nearly one decade after service).  The Veteran also submitted a statement from a friend indicating he observed the Veteran to have hearing loss since the 1970s.  

In May 1984, the Veteran's private audiologist indicated the Veteran had severe hearing loss in his right ear and mild hearing loss in his left ear, both sensorineural.  No etiology opinion was rendered at that time, but subsequent treatment records dated in 1989 relate the Veteran's hearing loss to Meniere's disease.

VA outpatient treatment records from the 1990s indicate, similarly, that the Veteran presented with recurrent ear aches, tinnitus, dizziness and vertigo.  The Veteran's hearing loss was attributed to rhinitis. 

In support of his claim, the Veteran submitted a private opinion dated in January 2002 diagnosing the Veteran with profound deafness in the right ear and moderate hearing loss in the left ear.  With regard to etiology, the private examiner opined the Veteran's right ear deafness is due to war related injury and the hearing loss in the left ear is consistent with a combination of age and noise exposure.  The war injury was described as the Rhine River accident reported by the Veteran.  

As indicated in the Board's prior decision, the Board does not find this opinion particularly persuasive.  While the private examiner notes the Veteran's contentions of in-service events, there are many holes unexplained by the examiner.  For one, the examiner does not reconcile the decades gap in time between the Veteran's service and his initial hearing loss diagnosis.  The examiner does not address at all any post-service incidents that may have contributed to the Veteran's hearing loss, to include Meniere's disease.  This is particularly significant since the record clearly shows varying opinions of etiology.  It is not clear the January 2002 private examiner rendered the opinion with a complete and accurate understanding of the Veteran's medical and military history and, for those reasons, the Board finds this opinion unpersuasive.  See, e.g. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative). 

Throughout the appellate time frame, the Veteran has been afforded many, many VA examinations to reconcile the etiology of his hearing loss.  He was afforded VA examinations in May 2005, June 2007, August 2007 and, most recently, September 2010.  The medical findings within the reports are consistent; the medical opinions are not.  The Veteran was consistently found to have profound deafness of his right ear with a 0% speech discrimination score.  The Veteran also has hearing loss in his left ear, but can functionally hear on his left side. 

All the VA examiners in this case, both audiologists and medical doctors, found an etiological opinion tough to reach in this case because of the Veteran's asymmetrical hearing loss and post-service history of Meniere's disease, which has not been service-connected.  Also complicating the case, the Veteran had a "normal" whisper test on separation from the military, but such a test does not indicate whether the Veteran had high-frequency sensorineural hearing loss at the time of separation from the military.  All examiners recognize the evidence simply does not reveal when and to what extent the Veteran's hearing loss started. 

The May 2005 and June 2007 VA examiners (both audiologists) declined making a definitive opinion finding they would have to resort to mere speculation due to the complexities mentioned above.  The August 2007 VA examiner, an otolaryngology physician, opined the Veteran's right profound deafness did not likely begin in the military because that would have been picked up by even a whisper test on separation.  While the test is not perfect, the examiner found the fact pattern to more likely link the Veteran's bilateral hearing loss to his post-service diagnosis of Meniere's disease.  

The August 2007 VA examination was the primary opinion relied upon by the Board in denying the claim in January 2008.  Thereafter, the CAVC granted a JMR and the Veteran was ultimately provided additional VA examinations.  In September 2010, the Veteran was provided an additional audiological examination and an additional ear disease examination.  

The VA audiologist rendered her opinion in a November 2010 addendum after reviewing the entire claims folder.  With regard to the left ear, the audiologist opined that the Veteran's hearing loss is consistent with a history of noise exposure and the aging process and, therefore, the Veteran's left ear hearing loss is "at least as likely as not" related to his military service.  She deferred an opinion of the right ear to an otolaryngologist.

The VA otolaryngologist examined the Veteran in September 2010 and rendered opinions in September 2011 and November 2011 after reviewing the claims folder.  In September 2011, the VA examiner opined "it is least likely" that the hearing loss in both ears was caused by the ear trauma and/or ear infections that he sustained in the service.  "It is more likely than not" that the profound right ear deafness and the left ear hearing loss is due to Meniere's disease, which was diagnosed between 1984 and 1996.  The examiner further opined, "noise exposure in the military due to firing of small arms in training may have contributed to the bilateral sensorineural hearing loss."  In November 2011, the VA examiner clarified that although noise exposure may have contributed to the Veteran's hearing loss, "it is less likely than not to be the main reason for the bilateral sensorineural hearing loss."  

In summary, the Veteran claims he had an in-service accident in the Rhine River leading to an ear infection and subsequent bilateral hearing loss worsened by in-service noise exposure.  Unfortunately, the only service records in the claims folder confirms service in Germany, but reflect a normal whisper test on separation.

After service, the claims folder indicates the Veteran was treated for hearing loss as early as 1963, a little less than one decade after service.  The Veteran has been treated for Meniere's disease since the 1980s, profound deafness in the right ear, and gradually worsening left ear hearing loss.  

The Board finds noteworthy that the Veteran's hearing loss treatment predated treatment for Meniere's disease.

Medical opinions throughout time find both the Veteran's military history and Meniere's disease history as significant in tracing back the etiology of his hearing loss.  The Veteran's private audiologist, in a January 2002 statement, assigned more weight to in-service factors versus post-service factors.  Indeed, it does not appear the January 2002 private audiologist considered some post-service factors, such as his history of Meniere's disease, at all.  

The May 2005 and June 2007 VA examiners declined rendering a definitive opinion finding to do so would require resorting to mere speculation.  In contrast, the August 2007 VA examiner found the Veteran's post-military history of Meniere's disease a more likely reason for the Veteran's current asymmetrical hearing loss.  

Most recent VA examinations and opinions dated in 2010 and 2011 offer different opinions as well.  The VA audiologist, who examined the Veteran in September 2010 and rendered an opinion in 2011, found at the very least the Veteran's left ear hearing loss to be consistent with noise exposure and the aging process.  In contrast, the VA otolaryngologist examined the Veteran in 2010 and rendered opinions in 2011 finding the Veteran's Meniere's disease to be the primary factor responsible for his asymmetrical hearing loss.  Even so, the VA otolaryngologist still acknowledged the Veteran's in-service noise trauma likely played some contributing role to his current hearing loss.

In light of the missing service treatment records, private records indicating the Veteran was likely treated for hearing loss prior to Meniere's disease and the conflicting medical opinions both for and against the Veteran's claim, the Board concludes the evidence is, at the very least, in relative equipoise.

That is, while both the 2007 and 2010 VA otolaryngologist found the Veteran's 1980s history of Meniere's disease to be far more likely the etiology of current hearing loss, neither examiner reconcile the fact that the Veteran complained of and was treated for hearing loss decades prior to his diagnosis of Meniere's disease.  In contrast, there simply is no objective evidence indicative of an in-service head trauma, ear infection or hearing loss.  Hearing loss is also not noted in the record until decades after service.  No medical professional has associated the Veteran's hearing loss solely to in-service events.  Even the Veteran's private examiner, in January 2002, acknowledges the Veteran's hearing loss is partially attributable to the aging process.  It is clear, however, that most of the medical opinions of record, to include the most recent medical examinations, acknowledge the Veteran's in-service noise exposure to be at least "a contributing factor" to his current hearing loss.

As such, the Board finds the medical evidence to be in equipoise and the Veteran is entitled to the benefit of the doubt.  Service connection is granted for bilateral sensorineural hearing loss.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, in light of the favorable opinion, any defects with respect to notice or assistance are deemed non-prejudicial.


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


